The only question in the case was whether the relator was 21 years of age at the time the action was brought.
The mother of the relator swore that the relator was born on 10 March, 1837. The writ in this case was issued on 20 April, 1858. In her examination in chief the mother gave the day of the birth of each of her children in order. To confirm the accuracy of her recollection, the plaintiff offered in evidence a record of births of her children, made in the family Bible, in 1842, some years before the date of the apprentice bond on which this suit is brought. This record, it was proved, was made by a man, now deceased, by the name of Tow, at the dictation of the witness. Two witnesses proved that it was in the handwriting of Tow, and that they had seen it in 1842. The testimony was objected to on the part of the defendant, but was admitted by the             (219) court in confirmation of the statement of the mother.
There was other testimony tending to show that the relator was born on 10 March, 1838.
In the course of the argument defendant's counsel insisted that the relation of the mother to the relator would naturally give a bias to her statements, and moved the court so to charge, but also admitted that he did not impeach her veracity or her integrity, but only the accuracy of her recollection. The court submitted to the jury the question of fact as one for their consideration, whether the relator was 21 years of age at the time the suit was brought, which it was admitted depended on the question whether he was born on 10 March, 1837, or on 10 March, 1838; that in the investigation the family record was not evidence of itself of the fact in controversy, and only evidence so far as they might suppose it tended to confirm the accuracy of the recollection of the *Page 168 
mother, it having been made before the relator was bound out, was to be regarded as in the nature of a statement made by her before the controversy arose. The court made no remarks to the jury on the relation of the mother to the relator. For this reason, and because of the admission of the testimony, the defendant moved for a new trial, the verdict being for the relator, and upon this being refused, defendant appealed to this Court.
The record of births in the family Bible was admissible for the purpose of corroborating the testimony of the mother, and the necessary explanation was made by his Honor.
There is no rule of law that the relation of mother to the party "naturally gives a bias to her statements, so as to affect the (220)  accuracy of her recollection."
We concur with his Honor that it was unnecessary to allude to this subject in the charge. The defendant having had all the benefit of it to which he was entitled by the remarks of his counsel, and it was a consideration peculiarly fit for the jury, who are supposed to be judges of human nature, and capable of making due allowance in consequence of the relation of witnesses to the parties in the same way they do for the behavior of witnesses on the stand, without having their attention particularly called to it by the judge. There being no rule of law in regard to it, the matter must be left to the discretion of the judge; it is for him to decide, even although requested by the counsel, whether, under the circumstances, the due administration of the law required any special reference to such matters. There is
PER CURIAM.                                             No error.
Cited: S. v. Hardee, 83 N.C. 622; Buxley v. Buxton, 92 N.C. 484;Ferrall v. Broadway, 95 N.C. 559; S. v. Byers, 100 N.C. 518; Berry v.Hall, 105 N.C. 165; Ferebee v. R. R., 167 N.C. 301. *Page 169